 ALLEN MILK COMPANY285APPENDIXNOTICE TO ALL MEMBERSOF LOCAL UNIONS AFFILIATEDWITH CARPENTERSDISTRICTCOUNCIL OFKANSASCITY AND VICINITY, AFL-CIOPursuant to a Recommended Order of a Trial Examinerof the National LaborRelations Board,and in order to effectuate the policiesof theNationalLabor Rela-tionsAct, asamended, we hereby notifyyou thatWE WILL NOTengage in,or induce or encourage employees of J E DunnConstruction Co , or any other person,to engage in strikes or concerted refusalsin the course of their employment to perform any services,nor threaten,coerce,or restrain J E Dunn ConstructionCo, or anyother person,where in eithercase an object thereof is to force J E Dunn ConstructionCo, or any otherperson, to cease doing business with Kaaz Miliworking Company, IncCARPENTERS DISTRICTCOUNCIL OF KAN SAS CITYAND VICINITY, AFL-CIO,Labor OrganizationDated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other materialIfmembers have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board'sRegional Office,1200 RialtoBuilding, 906 Grand Avenue,Kansas City,Missouri,TelephoneNo 221-2732Allen Milk CompanyandDairy,Bakery and Food Workers Union,Local 379, Retail,Wholesale and Department Store Union.AFL-CIO.Case No 9-CA-3382April 21,1966DECISION AND ORDEROn February2, 1966, TrialExaminer JerryB Stone issued hisDecision in the above-entitled proceeding, finding that the Respond-ent hadengagedin certain unfair labor practices and recommendingthatit cease anddesist therefrom and take certain affirmative action,as set forth in the attached Tiial Examiner's DecisionTheieafter,the Respondent filed exceptions to the Tiial Examiner's Decision anda supporting briefPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria]The Board has reviewed the rulings of theTrial Examiner madeat the hearing and finds that no prejudicial error was committedTherulings arehereby affirmedThe Board has considered the TrialExaminer's Decision, the exceptions and the brief, and the entirerecord inthe case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner[The Board adopted the Trial Examiner's Recommended Order )158 NLRB No 38 286DECISIONSOF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on November 16, 1964, by Dairy, Bakery and Food WorkersUnion, Local 379, Retail, Wholesale and Department Store Union, AFL-CIO (hereinsometimes called the Charging Party or Union), the General Counsel of the NationalLabor Relations Board, by the Regional Director for Region 9 (Cincinnati, Ohio),issued his complaint dated May 21, 1965, against Allen Milk Company (herein some-timescalled the Respondent, Company, or Employer)Respondent's answer (datedJuly 14, 1965) admitted some of the facts alleged in the aforedescribed complaintbut denied other facts and denied the commission of unfair labor practicesPursuant to appropriate notice, a hearing in this matter was held on July 19, 1965,before Trial Examiner Jerry B StoneAll parties were represented at and partici-pated in the hearing, and were afforded the right to present evidence,to examineand cross examine witnesses, to offer oral arguments, and to file briefsBriefs werefiled by the Charging Party (Union) and the Respondent (Company or Employer)and have been consideredThe facts are clear and undisputed that the Union made a timely demand that theRespondent bargain over the terms and conditions of employment of certain indi-viduals who operated milk routesunder leaseagreements with the Respondent, andthat the Respondent refused to bargain with the Union as to the referred individualson the basis that they were not employees within the meaning of the ActThe cru-cial issue herein iswhether the referred-to individuals are employees within themeaningof the Act or are independent contractors lUpon the entire record in this case and from my observation of the witnesses, thefollowing findings of fact, conclusions of law, and recommendations are made 2FINDINGSOF FACT AND CONCLUSIONS OF LAWITHE BUSINESSOF THE EMPLOYER INVOLVEDThe facts pertaining to the business of the Employer are based on the pleadingsand the admissions thereinAllen Milk Company is an Ohio corporation engaged in the processing, distribu-tion, and sale of milk and dairy products, through its retail and wholesale routes,from its plant located in Franklin County, OhioDuring the year ending Decem-ber 31, 1964, which is a representative period, Allen Milk Company had an indirectinflow of goods and commodities, in interstate commerce, valued in excess of $50,000,which were purchased and received from enterprises located in the State of Ohiowhich, in turn, had purchased and received said goods and commodities directlyfrom points outside the State of OhioDuring the year ending December 31, 1964,Allen Milk Company's gross sales were in excess of $500,000As conceded by the Respondent, it is concluded and found from the foregoingfacts that the Respondent is, and has been, an employer as defined in Section 2(2)of the Act, engaged in commerce and in operations affecting commerce as definedin Section 2 (6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDBased on the pleadings and admissions therein,it is found and concluded thatDairy,Bakery and Food Workers Union,Local 379,Retail,Wholesale and Depart-ment Store Union,AFL-CIO,is now,and has been at all times material herein, alabor organization within the meaning of Section 2(5) of the Act1The record in this rase indicates that a prior unfair labor practice charge concerningthe alleged subcontracting of bargaining unit work was withdrawn because such subcontracting as had occurred,occurred more than 6 months prior to said chargeApparentlythe foregoing was postulated on an assumption that the subcontracting accomplished thelegal effect of making the broker operators into independent contractorsThe issue hereinis different and presents the question of whether the lease arrangements and practicesconstituted the lessees involved as independent contractors or as employees2 All credibility resolutions made herein are based on a composite evaluation of thedemeanor of the witnesses and the probabilities of the evidence as a whole ALLEN MILKCOMPANYIIITHEUNFAIR LABOR PRACTICES287Background Events Prior to Certification of the Union 3W H Allen became connected with the Respondentas its general manager in1960At that time Respondent was in financial difficulty and Allen contemplatedoperational changes involving bookkeeping methods and the leasing of retail andwholesale routesIn June 1961, Allen informed employee drivers of his proposedchanges in methods of operating the driver routes but told the drivers that theywould not be placed in effect until October 1961, that at that time either the thencurrent method of compensating the driver-salesmen or the proposed changes wouldbe utilized depending on which would provide the most earnings for the driver-salesmenAllen's proposed changes in the operation of the driverroutes contem-plated a continuation of an employer employee relationshipApparently after being told by Allen of his proposed change s, the employeesinvolved contacted the Union and as a result of utilization of the Board's procedures,the Union was certified as the bargaining agent of Respondent'semployees in adesignated appropriate unit on August 7, 1961Prior to the advent of the Union the Respondent had operated its driver wholesaleand retail routes by employeesHowever the Respondent, under verbal agreements,also sold milk to two independent contractors-Ray Moore and Roe Raider 4 TheMoore Dairy had four or five routes and around five employeesThe Raider Dairyhad one routeThe referred-to independent contractors owned their own trucks andessentially the arrangement with Respondent con,isted of Respondent's selling milkproducts to the two independent contractorsEach of the referred-to independentcontractors maintained their own route booksThere is no contention that either theMoore Dairy or the Raider Dairy arrangements constituted other than a genuineindependent contractor relationshipSometime after the certification of the Union the Respondent purchasedthe routesof the Moore Dairy and the Raider DairyThe Moore Dairy from that time andup to the time of the hearingin thismatter operated a route described as a "schoolroute" for the Respondent and apparently the Raider Dairy route is now a standardemployee routeThereis noevidence to reveal whether the Moore Dairy route isoperated now pursuant to written or oral arrangementsItwould appear that theGeneral Counsel is not contending that the Moore Dairy route arrangementconsti-tutes an employer employee relationshipIf,however, the Gener it Counsel's state-ment of contention in this respect was intended to relate only to the facts relating totheMoore Dairy as of 1961, it would appear consistent with the facts and recom-mendations hereinafter, that if, in fact, the Moore Dairy route is operated on asimilar bisis to the described broker routes that this matter can be disposed of inthe compliance stage of this proceedingThe Appropriate Bargaining UnitAll production and maintenance employees and driver-salesmenat the Allen MilkCompany's plant, excluding all managers, owners, dairy store employees, and allguards, professional employees, and supervisors as defined in the Act constitute aunit appropriate for the purposes of collective bargaining within themeaning ofSection 9(b) of the ActIt isso concluded and foundCertified Status of the Union SOn or about July 28, 1961, a majority of the employees of Respondent, in theunit described above, by a secret ballot election conducted under the supervision ofthe Regional Director for Region 9 of the National Labor Relations Board, selectedtheUnion as their representative for the purposes of collective bargaining withAllen Milk Company, and on or about August 7, 1961, said Regional Director certi-fied the Union as the exclusive collective bargaining representative of the employeesin said unita The facts relating to the background events are based on uncontradictedcredited testamony ofW H Allenand stipulation of the parties*For convenience in understanding,theRay Moore"routeswillbe sometimes de-scribed herein as theMoore Dairyand the"Raider" routes will be dead abed as the RaiderDairy5 The facts pertaining to the appropriate unit and tothe certified status of the Unionare basedon the pleadingsand admissionstherein 288DECISIONSOF NATIONAL LABOR ,hLATIONS BOARDBased on the foregoing, the certification, the bargaining contracts between theUnion and the Respondent, and the entire record in this case, I conclude and findthat the Union is now, and has been at all times material herein, the exclusivecollective-bargaining representative of all the employees in the certified appropriatebargaining unit within the meaning of the ActThe Initial Bargaining Contract and Lease ArrangementsSubsequent to the certification of the Union, described above, the parties com-menced negotiations for a contractDuring the negotiation period the Respondentdiscussed with the Union its (Respondent's) desire to set upa leasearrangement forthe operation of a routeThe parties negotiated and agreed on contract terms forthe bargaining unit and on a provision in the contract which provided that theRespondent could contract with others to perform part of the work needed to bedone on or with company productsThe negotiated agreement with the foregoingprovision was effective as of October 23, 1961, and for 1 year thereafterWithin a day or two after the parties had negotiated their initial bargaining con-tract, the Respondent entered intoa leasearrangement with an individual namedEkersThisleaseagreement is revealed in effect by the following copy of a similarleasemade between Respondent and Richard Gearry and referred to herein as LeaseAgreement Form A 0AGREEMENT OF LEASEThisis an agreementmade at Columbus, Ohio, this 12th day of April, 1962,between ALLEN MILK COMPANY, hereinafter called the "Lessor", and MrRichard Lee Gearry, 1770 Kermit Ave, Columbus 7, Ohio hereinafter calledthe "Lessee"Recitals1The Lessoris engagedin the business of processing, distributing and mar-keting dairy products in and around Columbus, Ohio2Lessee desires to purchase from the Lessor the right and franchise tomarket the product of the Lessorin an exclusivearea under the trade name ofthe LessorCovenantsNOW, THEREFORE, each in consideration of the promises of the otherhereinafter set forth, the partiesagreeas follows1The Lessor hereby leases to the Lessee all that certain milk route ownedby the Lessor and known and designated as Route No 9, and being more fullydescribed in a certain route book bearing that number to which reference ishereby made (Said route as it now exists or as the same may be hereafterincreased or expanded shall be referred to herein as the "Route" )Lessorgrants to the Lessee the exclusive right to offer for sale dairy prooducts bearingthe brand name of the Allen Milk Company to wholesale and retail customersalong said route2 Lessor hereby agrees to assign to Lessee the accounts receivable shownon the said route book and the purchase price which Lessee agrees to pay forsaid accounts receivable shall be equal to the gross value of them as shown onsaid book as of the close of business on April 12, 1962The Lessoralso sellsthe truck described in Exhibit "A" attached hereto and made a part hereofThe purchase price for the truck shall be $2,196 60, and at the time of purchase,the Lessee shall deliver to the Lessor a chattel mortgage on the truck, in formsatisfactory to the Lessor, as security for the payment of the unpaid portion ofthe purchase price due Lessor3Lessee shall pay to the Lessor $ -0- as a downpayment on the total pur-chase price of all property purchased and shall deliver to the Lessor his cognovitpromissory note for the balance of the purchase priceSuch note shall bepayable on demand, but the Lessoragreesnot to ask for full payment thereofso long as payments are made as herein providedThe balance of the purchaseprice represented by the note shall be paid in installments, with interest at therate ofper centper annum, the first payment being due on the first Wednes-6 The lease set forth was a formlease-requiringcompletion by filling in certain blanksetcItis noted thatNo 3 of the covenants on the form stops after the word "full" inthe following sentence"Saidpaymentshall continueuntil the original purchase pricetogether with interest,is paid in full " In the excerptedlease the patties typed in a provision relating to a 6 percent Interest charge ALLEN MILK COMPANY289day after the date of this agreement and every Wednesday thereafter.Eachpayment shall be in an amount equal to one cent per point (a point generallybeing one quart of fluid milk), on the volume of fluid milk and other dairyproducts sold to Lessee daily as of the date of this agreement on said route.Said payment shall continue until the original purchase price, together withinterest, is paid in full.There will be a 6% interest charge on past dueinstall-ments of the promissory note.Paragraph 2 continued:Effective date of transfer of truck title shall beMarch 31, 1963. In the meanwhile said truck will be rented from Lessor at aprice to be agreed upon.4.Lessee agrees that, during the term of this agreement, he will devote sub-stantially full time to the marketing of the products for which the franchiseherein granted is given and will not sell or distribute any products other thanthose furnished by the Lessor without Lessor's written consent.5.Lessor will sell all products produced by Lessor, including fluid milk, ata discount of -20- per cent below the Company's current retail price.Otherproducts sold by Lessor, such as eggs, butter, oleo, etc., not produced by it, shallbe sold to Lessee by Lessor at a price to be agreed upon from time to time bythe parties.Lessee shall receive a cash discount of five per cent for all purchasesof items produced by Lessor for which he pays Lessor within the week followingthe week of purchase. Items which are the subject of specialsalespromotionby Lessor will be sold to Lessee at discounts to be agreed upon by both partiesfrom time to time.6.Lessor agrees to furnish Lessee from time to time with such advertisingmaterial, supplies, equipment, and other items as Lessee may deem necessaryfor the conduct of Lessee's business pursuant to this agreement, the same to befurnished at the Lessor's cost, and the Lessee agrees to pay for the samepromptly upon receipt of Lessee's billing.7.Lessor agrees to furnish such bottles, cases, other returnablecontainers,and like items necessary and proper to the business of distributing dairy prod-ucts as shall be necessary, charging the cost of the same to the Lessee as suchitems are furnished and crediting the cost of said items to Lessee's account assaid items are returned.Lessor may charge Lessee for all such itemsas shallbe unaccounted for.8. It ismutually understood and agreed that this agreement shall not be con-strued to make Lesseean agent,servant, representative, or employee of theLessor for any purpose whatsoever, and the Lessee is not granted any right orauthority to assume or create any obligation or responsibility, express or implied,on behalf of or in the name of the Lessor or to bind the Lessor in any manneror thing whatsoever.Lessee shall identify the truck or trucks used to distributeLessor's product with the sign "The Allen Milk Company,Richard L. Gearry,Distributor".9.Lessee agrees that he will procure, at his own cost,all licensesrequired byany duly constituted public authority with reference to his business and that hewill pay all taxes, including income taxes, withholdingtaxes, socialsecuritytaxes, unemployment and workmen's compensation taxes or contributions, per-sonal property taxes,salesor use taxes, and franchise or excise taxes which maybe assessedagainstLessee, his business hereunder or as a result of his sale of theLessor's products.Lessee furtheragreesto pay all debts and liabilities of anykind whatsoever incurred by him in the course or conduct of his business here-under and to keep adequate and proper records evidencing such payments andall other records or accounts as may be required by any governmental or publicauthority,or asmay be required from time to time by the Lessor.10.Lessee covenants and agrees that,he will provide, at hisown expense,public liability and product liability insurance with limitations of $100,000.00for each person and $300,000.00 for all persons involved in the same claim for-liability and $25,000.00 property damage. Said insurance is to coverall aspectsof the business operated hereunder and Lessee further covenantsand agreesthat he will hold the Lessor harmless and indemnify it from andagainst anyand all-claims;damages- or- suits of any personarisingin any way out of theoperation of-Lessee's business.11.Lesseeagfe'estwfurnish'all employees, trucksand other equipment neces-sary for the operation, of said route and to bear all theexpenses of the operationof said route without any cost or charge to the Lessor.Lessor may, upon221-731-67-vol. 158--20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest of the Lessee, furnish a relief man, who shall act as the agent of theLessee, to operate said route on any day Lessee is required to be absentSuchreliefman shall be an employee of the Lessee during such timeCompensationshall be agreed upon by Lessor and Lessee at such time12Lessor shall exercise no control over Lessee of the manner in which hedistributes and sells his milk productsLessor shall not establish days of work,starting times, or hours of workLessee may charge prices for Lessor's productsas he sees fit13Lessor shall reimburse Lessee for any milk or milk products sold to himby Lessor which prove to be defective or unsalable bec ause of improperprocessing14This agreement shall be for an indefinite period, but may be terminatedby either party giving to the other party thirty days written notice of its or hisintention to terminateIf terminated in this manner, then the Lessor shallhave the right to accompany the Lessee along said route during the thirty dayperiod and take full control of all route books and money, crediting Lessee withhis profits and Lessee agrees to give Lessor every assistance and cooperationduring said timeThis agreement may be terminated by the Lessor immedi-ately upon default by the Lessee in any of his covenants or agreements con-tained herein, or, at the option of the Lessee, immediately, on violation by theLessor of any of its covenants contained hereinThis agrc ement shall termi-nate automatically upon the death, bankruptcy, or other act of insolvency bythe Lessee or upon the Lessee being adjudged incompetent15Upon the termination of the agreement, Lessor may forthwith take pos-session of said route and Lessee shall deliver to Lessor, upon request, any andall route books and records pertaining to the operation of the route and shallforthwith discontinue any use of the name Allen Milk CompanyUpon termi-nation Lessor shall be required to repurchase from the Lessee any trucks soldit by Lessor at the price paid by Lessee, less accrued depreciation, plus the valueof all accounts receivable on the route at the time it is taken over by LessorSaid re purchase price shall be paid in the form of negotiable promissory notesigned by Lessor payable in equal monthly payments in not more than sixmonths16The rights of the Lessee herein granted shall not be assigned without thewritten consent of the Lessor17 In the event of termination of this agreement, the Lessee agrees that hewill not, under any circumstances or conditions whatsoevei, for himself or inbehalf of any other company, sell or deliver any dairy products or solicit anytrade for dairy products to or from any customer served puisuant to this agree-ment or solicit or attempt to take away such customers from the Lessor withinthe territory hereinabove described for a period of one year following the dateof termination18Lessor agrees to guarantee the accounts receivable purchased by Lesseeas specified in paragraph 2 and Lessee agrees to guarantee any accounts receiv-able repurchased by Lessor as specified in paragraph 1519 In the event of flood, fire, strikes, or other emergencies beyond the con-trol of Lessor the Lessee shall be allocated his prorata share of products pro-duced by LesseeAlso, at such times Lessee may obtain hip requirements fromanother supplier until Lessor is again in a position to meet his needs20 It is mutually understood and agreed that this contract shall be inter-preted and construed pursuant to the laws of the State of Ohio, that this agree-ment contains all oral and written agreements, representations, and agreedarrangementsbetween the parties hereto, and no representations or warrantiesare made or implied other than as herein set forth, and that this agreement shallbe binding upon the heirs, executors, successors and assigns of each of theparties heretoALLEN MILK COMPANYBy --------------------------------Wn.LIAM H ALLEN,General ManagerLESSEEBY------------------RIcsAPm LEE GEARRY1770 Kermit AveColumbus 7, Ohio ALLEN MILK COMPANY291Ekers commenced operating the leased route.? Later the Respondent entered intosimilar leasearrangements with other individuals including men named Elliott andGearry. In October 1962 the parties entered into a new bargaining contract whichagain provided that the Company could contract with others to perform part of thework needed to be done on or with company products. This contract was for a termending in October 1964.Apparently by early 1963 the Respondent had encounteredtrouble in repossessing the trucks involved in the lease arrangements when the above-type leases were terminated and decided to utilize a different type lease for itsbroker 8 routes. Several routes were leased during 1963 to individuals for operationas broker routes under the new type lease arrangements.The form ofthis leasearrangement referred to herein as Lease Agreement Form B is herein set out.LEASE AGREEMENTThis Agreement made at Columbus, Ohio, this -___ day of ------------19--, between ALLEN MILK COMPANY, hereinafter called the "Lessor" and------------------------------ whose address is ---------------------------------------------------- hereinafter called the "Lessee."Recitals1.The Lessoris engagedin the business of processing, distributing and mar-keting dairy products in and around Columbus, Ohio, and2.The Lessee desiresto leasefrom the Lessor the right and franchise tomarket the products of the Lessor in an exclusive area under the trade nameof the Lessor.CovenantsNOW THEREFORE, in consideration of the above recitals and of the mutualagreements hereinafter set forth, the parties agree as follows:1.DELIVERY ROUTE.The Lessor hereby'leasesto the Lesseea certainmilk and dairy route owned by the Lessor, known and designated as RouteNo. _-______, and beingmorefully described as follows:Said Route as it now exists or as the same may hereafter be expanded shall bereferred to herein as the "Route."The Lessor grants to the Lessee the exclusiveright to sell and offer for sale, products bearing the brand name of the AllenMilk Company to wholesale and retail customersalong saidroute within thearea designated above.2.ACCOUNTS RECEIVABLE.The Lessor hereby sells, transfers andassignsto the Lessee, without recourse, the outstanding accounts receivable onthe above route as of the above date, a list of which are attached hereto andmarked "Exhibit A".The Lessee, concurrent with the signing of this Agree-ment, shall pay the Lessor the sum of Eight Hundred Dollars ($800.00) andshall deliver to the Lessor the promissory note of the Lessee, in the sum of___________------------- Dollars ($-------------- ), as consideration forsaid accounts receivable.3.DELIVERY TRUCK.The Lessoragreestomake a delivery truck avail-able to the Lessee for servicing the Route.The Lessee shall pay the Lessorseven dollars ($7.00) per week for the use of said truck.The Lessee shall paythe Lessor twenty dollars ($20.00) per week for any new truck assigned to theRoute and said sum shall be payable over the useful life of the truck and so longas the truck is operated on the Lessee's Route.The Lessor shall pay all costsand expenses in conjunction with the operation, maintenance and servicing ofsaid delivery truck with the exceptionof gasoline,which shallbe an expenseof the Lessee.4.SALES LIMITATIONS.The Lesseeagreesthat, during the term of thisAgreement, he shall devote substantially full time to the marketing of the prod-uctsfor which the franchise herein grantedisgiven and shall not sell or dis-tribute any products other than those furnished by the Lessor without theLessor's written consent.5.DISCOUNTS.The Lessor shall sell all products produced by the Lessorto the Lessee, including fluid milk, at a discountof ------ per cent(------ %)below the Lessor's currentretail price.Other products sold by the Lessor, suchT In the testimony the leased routes were described as broker operatedroutes.8 To avoidconfusionthe term brokerroutes will be used todescribe the leased routes,and the routesadmittedly operated by the companyemployeeswill be described as driver-salesmen routes. 292DECISIONS OF NATIONAL LABOR RELATIONS ]BOARDas eggs, butter, oleo and like products, not produced by it, shall be sold to theLessee at a price controlled by the prevailing market and to be agreed uponfrom time to time by the parties Items which are the subject of special salespromotion by the Lessor will be sold to the Lessee at discounts to be agreedupon by both parties from time to timeThe Lessee will receive a cash discount of five percent (5%) for all purchasesof items produced by the Lessor for which he pays the Lessor within the weekfollowing the week of purchase6SETTLEMENT OF ACCOUNTThere shall be a weekly settlement ofthe Lessor-Lessee accountSettlement shall be made at the end of each weekfor the sales of the preceding weekly period (Monday through Saturday)TheLessor, at its discretion, shall allow cash dr iws by the Lessee against his accountin the event that the Lessee's product purchases are paid on a current basis7CONTAINERSThe Lessor agrees to furnish such bottles, cases, otherreturnable containers, and like items necessary and proper to the business ofdistributing dairy products, charging the costs of the same to the Lessee assuch items are furnished and crediting the cost of said items to the Lessee'sAccount as said items are returnedThe Lessor may charge the Lessee for allsuch items as are unaccounted for8RELATIONSHIP OF PARTIESIt is mutually understood and agreedthat this agreement shall not be construed to make the Lessee an agent, servant,representative, or employee of the Lessor for any purpose whatsoever, and theLessee is not granted any right or authority to assume or create any obligationor responsibility, express or implied, on behalf of or in the name of the Lessoror to bind the Lessor in any manner or thing whatsoever9TAXES, LICENSES, AND KEEPING OF RECORDSThe Lesseeagrees that he will procure,at his own cost,all licenses required by any dulyconstituted public authority with reference to his business and that he will payall taxes, including income taxes, withholding taxes, social security taxes, unem-ployment and workmen's compensation taxes or contributions, personal prop-erty taxes, sales or use taxes, and franchise or excise taxes which may beassessed against the Lessee or his business or as a result of his sale of theLessor's productsThe Lessee further agrees to pay all debts and liabilities ofany kind whatsoever incurred by him in the course or conduct of his businesshereunder and to keep adequate and proper records evidencing such paymentsand all other records or accounts as may be required by any governmental orpublic authority,or asmay be required from time to time by the Lessor10RELIEF MANThe Lessor may, upon request of the Lessee, furnisha relief man, who will act as the agent of the Lessee for purposes of servicingthe Route on any day that the Lessee is absentSuch relief man shall be anemployee of the Lessee during such timeThe Lessee shall pay the Lessortwenty dollars ($20 00) per day for the services of said relies man11LESSEE INDEPENDENT OF LESSORThe Lessor will exercise nocontrol over the Lessee or the manner in which he distributes and sells hisproductsThe Lessor will not establish days of work, starting time, or hoursof workThe Lessee may charge prices for the Lessor's products as he sees fit12RETURNSThe Lessor shall reimburse the Lessee for any productssold to him by the Lessor which prove to be defective or unsaleable becauseof improper processing13TERMINATIONThis Agreement shall continue for one year from thedate first above written except as follows(a) In the absence of a written notice to the contrary served on the Lesseeat least thirty (30) days before expiration date, this Agreement is automaticallyrenewed for the ensuing year If this Agreement is terminated in this manner,the personnel of the Lessor shall have the right to accompany the Lessee alongthe Route during said thirty (30) day period and to take full control of all routebooks and money, crediting the Lessee with his profitsThe Lessee agrees tocooperate with and assist the Lessor during this change-over period(b) This Agreement may be terminated by the Lessor or Lessee upon thegiving of thirty (30) days notice of intention to terminate to the other party tothis Agreement(c)This Agreement may be terminated by the Lessor at any time for failureof the Lessee to serve customers properly, failure to pay for products in accord-ance with the terms established by the Lessor, failure to pei mit the Lessor toexamine the Lessee's route book when requested at reasonable intervals, or failureof the Lessee to perform any of the covenants herein contained ALLEN MILK COMPANY293(d)This Agreement shall terminate automatically upon the death, bank-ruptcy or other act of unsolvency by the Lessee or upon the incompentency of theLessee.14. SURRENDER OF ROUTE.Upon the termination of this Agreement,the Lessor may take possession of the Route and the Lessee shall deliver to theLessor, upon request, any and all route books and records pertaining to the opera-tion of the Route and the Lessee shall discontinue the use of the name "AllenMilk Company".Upon termination of this Agreement, the Lessor shall pur-chase outstanding accounts receivable on the Route from the Lessee at facevalue.Amounts payable for said accounts receivable shall be first applied to thepayment of any sums owning to the Lessor from the Lessee and the balance shallbe paid to the Lessee within ninety (90) days following termination.At the endof thirty (30) days following the date of termination of this Agreement, theLessor will turn over to the Lessee all accounts which it believes not to be col-lectable and the total of these accounts shall be deducted from the price otherwisepayable by the Lessor for said accounts receivable.15.RESTRICTION ON ASSIGNMENT.The rights of the Lessee hereingranted shall not be assigned without the written consent of the Lessor.16.NO COMPETITION CLA USE.Upon termination of this Agreementthe Lessee shall not, directly or indirectly, or through any corporation, firm orindividual, or through any member of his family, sell, take away or attempt totake away any customers of the Lessor, or sell, solicit, or deliver milk, cream, orother dairy products, or otherwise engage in the dairy business within the limitsof the territory described in paragraph 1 of these covenants, for a period of twoyears after the day first above written.17.PROPERTY BOND.The Lessee shall furnish the Lessor with a propertybond in the sum of EIGHT HUNDRED DOLLARS ($800.00) conditioned uponthe Lessee's performance under the terms of this Agreement.18.SCOPE OF LEASE AGREEMENT.It ismutually understood andagreed that this Agreement shall be interpreted and construed pursuant to thelaws of the State of Ohio; that this Agreement contains all oral and writtenagreements, representations and agreed arrangements between the parties hereto,and no representations or warranties are made or implied other than as hereinset forth, and that this Agreement shall be binding upon the heirs, executors,successors and assigns of each of the parties hereto.Signed and acknowledged inthe presence of:ALLEN MILKCOMPANYBy: ----------------------------LESSORBy: -------------------------LESSEESTATE OF OHIOCOUNTY OF FRANKLIN SS:Before me, at Notary Public in and for said county, personally appeared theabove named Allen Milk Company, by ---------------------------------and ______-________, who acknowledged that theydid signthe foregoing instrument, and that the same is their free act and deed.--------------------------------Notary PublicThe Respondenthas continuedto renew Lease Arrangement Form A withcertainof the individualswho operated under such leases.Thus as ofthe hearing in thismatter the Respondent operated some routes pursuantto Lease Arrangement Form Aand Lease ArrangementForm B-as well as some driver-salesmen operated routes.There isno evidence to indicate union dissatisfactionwith the Respondent's brokeroperatedroutes until the summerof 1963.Apparentlyby the summerof 1963 theRespondent was operating12 broker lease typeroutesand 2 or 3 driver-salesmenoperated routes.In thesummer of1963a new international representative com-menced representingtheUnionand filed unfair labor practice charges relating toalleged subcontracting of bargaining unit work by the Respondents Being advised91 credit Clark's testimony relating to the filing of the unfair labor practice chargesand the actions thereafter.To the extent that Allen's testimony to the effect that theNovember 1964 demand for bargaining as to the brokers was the first expression of uniondissatisfaction I discredit such testimony.I believe that Allen unintentionally over-looked the filing of the unfair labor practice charges referred to. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDby a Board representative that the Respondent had not made such changes in the unitwork within 6 months preceding the unfair labor practice charge, the union repre-sentative withdrew his charge.From that point in time the Respondent has not ini-tiated any new broker routes but has, in fact, converted two broker routes back todriver-salesmen operated company routes. Shortly before the hearing in this matterthree broker routes were terminated, reverted to driver-salesmen routes, and at thetime of the hearing were being operated by driver-salesmen of the Respondent.Apparently at the time of the hearing Respondent has seven routes operated as brokerroutes and six or seven routes operated as driver-salesmen routes.The Demand for Bargaining as to the Brokers;the Refusal to Bargainas to the Brokers 10In November 1964 the Union transmitted to the Respondent proposed amendmentsto the contract.Among the Union's proposals was one to the effect that "All con-tractual benefits, including the salesmen wage programs shall apply to alleged brokersalesmen."On November 10, 1964, the Respondent notified the Union by memo-randum that "We note that you have included our independent brokers in yourproposed amendments.Your certification from the National Labor Relations Boarddoes not authorize you to represent them. Since they are outside the scope of thecontract, the company does not intend to bargain with the Union concerning ourrelationship with them."The Company indicated willingness to otherwise negotiatea new contract.On December 8, 1964, the parties discussed terms for a new contract and dis-cussed the broker issue.The parties' positions on December 8, 1964, were similar totheir written position reflected above.As a result of the evidence and the stipula-tions of the parties, it is clear that Respondent's refusal to bargain as to the brokerswas because it contends that the brokers are not employees within the meaning of theAct.In the meantime the parties have entered into a new contract reserving thedisposition of the inclusion or exclusion from the contract of the brokers in accord-ance with the determination in this proceeding.Comparison of Brokers and Driver-SalesmenThe facts relating to the brokers and driver-salesmen are virtually without disputeexcept as to whether the brokers are required to do acts or perform in a mannerrequiredby theRespondent 11Commencement Relationship with RespondentProspective brokers from outside the employment ranks of the employer andprospective driver-salesmen are similarly interviewed and processed as regards appli-cation for employment.Prospective brokers from outside the employment ranks ofthe employer, if considered by the Respondent as potential brokers, are hired by theRespondent and trained for servicing a route prior to their obtaining a leased route.12Newly hired prospective driver-salesmen are similarly trained.Some brokers areobtained directly from the ranks of the Company's employee driver-salesmen.Working of RoutesDriver-salesmen work their designated routes on Monday, Tuesday, Wednesday,Thursday, Friday, and Saturday, and do not work Sunday (a nonworking day).Driver-salesmen work for 14 of the aforedescribed workdays and have 2 days off atthat point.Brokers are required by their lease arrangement to devote substantiallyfull time to the operation of their designated routes.Brokers work their designatedroutes on Monday, Tuesday, Wednesday, Thursday, Friday, and Saturday, and do notwork on Sunday (a nonworking day). Driver-salesmen and brokers work around 40'hours a week on their designated routes.''()The facts as to the Union's demand for bargaining as to the brokers and the Re-spondent's refusal to bargain 'as to the brokers are based on stipulations of the parties,exhibits, and the credited testimony' of Clark.n Excepting for the printed lease and some fragments of testimony the details as tobrokers primarily related to brokers who leased their trucks from the Company under`Lease Form B.Allen testified, in effect, that arrangements as to "Lease Form B brokers"were substantially similar to the arrangements as to "Lease Form A brokers."12 Leased routes when not leased revert,to company routes operated by driver-salesmen. ALLEN MILK COMPANY295The Loading of Trucks; the Hours and Time of Work ofBrokers and Driver-SalesmenSome of the driver-salesmen and some of the brokers load their respective truckswith products for servicing their routes in the afternoon or evening prior to servicingtheir routes the next day. Some of the driver-salesmen and some of the brokers dosome loading of their trucks with products just prior to commencement of the servicingof their routes and after 6 a.m. when the Company opens its loading dock.Driver-salesmen and brokers generally leave the company premises for servicing their routesaround 6 a-.m., either shortly before or after the said time 13Trucks Utilized-Brokers and Driver-SalesmenBrokers and driver-salesmen utilize trucks for the transportation of products tothe individual customers on their routes.Lease Form A sets forth that the truckutilized by the broker shall be identified with a sign on it "The Allen Milk Company(name of broker),Distributor." 14No evidence was adduced to reveal whetherbrokers under Lease Form A arrangements so identified their trucks.Lease Form Bbrokers utilized trucks (leased for $7 per week) and were responsible for gasolinecosts but no other costs relating to the trucks.At some time in the past brokers under Lease Form B arrangements were respon-sible for gasoline and oil as to the rented trucks.Apparently because some of thebrokers were not propei ly keeping the trucks oiled, the Respondent commenced takingcare of the oiling of the trucks and so provided in the lease arrangements.Driver-salesmen and Lease Form A and Lease Form B brokers utilized truckssimilarly painted and identified by signs as Allen Mik Company.The Company hasbeen responsible for all costs relating to trucks operated by driver-salesmen.The RoutesBrokers and driver-salesmen are given route books by the Company which lay outdesignated routes showing the beginning, the customer points thereafter, and theending of the route.The facts reveal, for practical purposes, that brokers and driver-salesmen operate and have operated their routes along the designated routes set forthin the book.At some time in the past a broker, who is no longer under lease agree-ment with the Company, deviated and operated his route area with a different routeas to point of beginning, points thereafter, and the ending of the route. _ The aforesaidbroker was not reprimanded or criticized for such deviation on his route.MiscellaneousRoute WorkBrokers anddriver-salesmen delivertheir products to customers on their routes,receive orders, solicit customers, receive payments, maintain the status of their routebooks,15 pick up empties. and deliver company advertisements.1618Redifer,a driver-salesman,testified credibly to the effect that he started his days'work at 5: 30 a.m.Holley, a broker, testified credibly to the effect that lie started hisdays' work at 5 : 45 a m.DeBord,a broker, testified credibly to the effect that his startingtime varied, that he started generally at 5: 30 a.m., and that the morning of the hearingin this matterhe had started work on his route at 4 a.in.Allen credibly testified to theeffect that the Company preferred that the brokersand driver-salesmen arrive at theCompany by 6 a.m. or shortly thereafter and be started on the routes between6 and 7 a.m.Allen credibly testifiedthat somebrokers, nolongerwith the Company,had on numerousoccasionsarrived aslate as 7 and 9 a.m. toload.-Allen credibly testified to the effectthat Holley and DeBord left the premises earlier than preferred. I note however, thatthe facts reveal thatRedifer,a driver-salesman, left usually around thesame time asHolley, andDeBord.Thefacts as awhole reveal that the Company did notinsist on a.precise timeof starting on the routes for either driver-salesmen or brokers.14Under Lease FormA the brokerpurchasedhis truck from the Company and wasresponsiblefor all costs relating to ownership, maintenance, and operation of the truck..There is noevidence to reveal that this was not the practice of such brokers.16 It appears that brokers and driver-salesmengenerally post their route bookcustomeraccount status either while on their route or at the end of the day1°Although brokers generally carry out such advertising, they do notalways do so, anddo not always deliver suchadvertisingto all customers 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDUtilization of FormsWhen brokers and driver-salesmen return to the plant at the end of their routes,they complete substantially similar forms as to orders for the next day and the turningin of money collected on the particular day.Driver-salesmen complete and turn in tothe Company an adjustment sheet relative to their collections and status of customeraccounts.The brokers do not complete or turn in to the Company an "adjustment"sheet.Brokers and driver-salesmen similarly list checks received from customersand made out to Allen Milk Company and place checks and cash in similar envelopeswhich are turned into the Company for bank depositing.As indicated previously, the brokers and driver-salesmen generally, after filling outload sheets (orders for the next day), load their respective trucks_ (sometimes helpingeach other to load trucks), and then park their trucks at the copany plant prior togoing home at the end of the day.The Company furnishes to the brokers and driver-salesmen substantially similarforms as to pricelists, order sheets, statements, etc.Brokers and driver-salesmenutilize the forms furnished by the Company in their necessary reports, etc.Brokersare furnished pricelists showing broker, wholesale, and retail prices, and driver-salesmen are furnished pricelists showing wholesale and retail prices.Brokers receivea statement form tailored to reflect the broker's account with the Company includingbroker's notes payable, etc.As indicated previously, driver-salesmen receive anadjustment sheet form not furnished brokers.Facilities UtilizedBrokers and driver-salesmen use the same facilities of the employer including thedrivers' room, toilet, parking lot, bulletin board, route board, and pigeonholes (appar-ently places for leaving written communications for the individual brokers and retaildrivers).Employment of Relief DriversOn the days that driver-salesmen are not present to operate their routes whenscheduled, the Company furnishes a relief driver.On the days that brokers are notpresent to operate their routes, the lease provides that the broker can furnish his ownrelief driver or that the lessor at the lessee's request will furnish a relief driver for thebroker (to work as an employee of the lessee) at agreed-upon compensation betweenthe Company and the broker in the Lease Form A arrangement, and on the paymentof $20 to the Company by the broker (Lease Form B) for services of the relief driver.In practice the Company obtains the relief driver for the broker and pursuant to thelease agreement pays the amount of compensation agreed on or the $20 as referred to,and then charges the compensation amount against the broker's account.The Extension of Credit to CustomersDriver-salesmencannot extend and do not extend credit to customers for productssold unless approved by the Company. Brokers, by the lease arrangement and inpractice, have the apparent authority to extend credit to customers.The Company,however, informs the brokers of bad credit areas and risks as to customers.CollectionsDriver-salesmen and brokers collect from customers cash and checks.In practicesuch checks are madeout to Allen Milk Company.Sales MeetingsThe Company has sales meetings at various times during the year. Brokers anddriver-salesmen are all notified about the time and place of such meetings. Someof thesalesmeetingsare held at dinnertime and at a restaurant with the Companypaying the costs of the dinner for the brokers and driver-salesmen. In connectionwith the sales meeting, it may be stated that the Company has sales contests in whichboth brokers and driver-salesmen participate.The standings of the brokers anddriver-salesmen insuchcontestsare shown by posted graphs showing routesales fig-ures.The facts reveal that a driver-salesmanwho at some time preceding the hear-ing missed four sales meetingsreceived a reprimand slip concerning the same.Abroker who, at some time preceding the hearing, missed a sales meeting was told bythe Company to let them know when he would missa salesmeeting in order that ALLEN MILK COMPANY297they would not order and pay for a dinner for him at such meeting.Another brokerwho attends a school of a religious nature on occasions missed sales meetings and re-ceived no criticism for such absences by the Company.Advertising MatterThe Company furnishes advertising matter to brokers and to driver-salesmen fordisposition on their routes. It is noted that the written lease for brokers operatingunder Lease Form A provides that the Company will provide advertising matter ifrequestedby the broker and bill the broker for the costs of the same. It is notedthat Lease Form B for brokersis silentas to advertising, etc.No evidence wasadduced as to whether the brokers under Lease Form A hadrequestedorwerebilledfor advertising matter.Brokers, under Lease Form B, apparently receivedadvertising matter given them by the Company at no costs.17 The facts reveal thatbrokers and driver-salesmen generally distribute advertising matter given them bythe Company. Some of the brokers however, onoccasion,do not distribute advertis-ingmatter, and on occasion distributed such advertising matter to some of theircustomers but not to all of their customers.The overall facts reveal that the Com-pany knows that the brokers do not always distribute the advertising matter given tothem and that the Company has not criticized the brokers for their failure to deliverthe advertising matter.The Company, on occasions, mails advertising matter con-cerning special sales, etc., to customers on the routes of brokers and driver-salesmen.Fringe BenefitsDriver-salesmen received fringe benefits as employees pursuant to the terms of thecollective-bargaining agreement between the Union and the Company. Such benefitsinclude vacations with pay, holidays, and premium pay under conditions.Brokersdo not receive such benefits as a practice or pursuant to their lease agreement withthe Respondent.Licenses, Etc.The lease agreements between the Company and the brokers require the brokersto secure necessary licenses such as vendor licenses, etc., and pay all taxes includingincome taxes, withholding taxes, social security taxes, unemployment and workmen'scompensation taxes or contributions, personal property taxes, sales and use taxes,and franchise or excise taxes.The evidence reveals that the Company does not with-hold or deduct such aforesaid taxes, etc.The Company deducts social security with-holding and city taxes from driver-salesman pay, and makes necessary tax paymenton its own to ensure that driver-salesmen are coveted by unemployment and work-men's compensation provisions.Holley, a broker, testified credibly that he had not purchased vendor's licenses forhis route.UniformsAs best as can be gathered from the testimony and the exhibits, the Company'sexpressed policy is to require driver-salesmen to wear winter uniforms and the Com-pany pays part of the costs of the same. In practice some of the driver-salesmenwear the winter uniform and others do not. Brokers do not wear a uniform assuch but some wear clothes that appear similar to a uniform.ComplaintsCustomers on broker and driver-salesman routes make verbal complaints to saidbrokers and drivei-salesmen.On occasions customers on broker and driver-salesmanroutes complain directly to the Company.On such occasions written slips of thecomplaint are given to the brokers and to the driver-salesmen.Compensation, Pricing of Goods, Etc.Driver-salesmen are compensated for their employment by a guaranteed wage of$325 a month and a commission arrangement involving commissions of 123/4 percentof the collections on their route the preceding week.The lease arrangements between the brokers and the Company in effect providethat brokers' compensation would be dependent on the difference between their17 The evidence is silent as to whether the brokers everrequestedadvertising materials. '298DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollections on goods sold and their costs of operations (cost of products purchasedfrom the Company plus truck costs-Lease Arrangement A, truck rental cost andgas; Lease Arrangement B, helper's cost).18The price of the goods "sold" by the Respondent to the brokers is set approximately24 percent under the suggested retail price of the Respondent for the goods.On theoccasions that the Respondent quotes a lower price to prospective customers, thebroker does not receive a lower adjustment.On the occasions that the Respondent,runs"specials,"an adjustment is made in the price charged to brokers and driver-salesmen.19The Company furnishes its driver-salesmen with "wholesale" and "retail" price-lists.In practice, the driver-salesmen follow the company pricelists in their saleprices to customers.The Company furnishes its brokers with "wholesale," "broker,"-and "retail" pricelists.In practice, the brokers generally follow the Company'ssuggested "retail prices" in their sale prices to customers.Driver-salesmen secureapproval, either before or immediately after a sale, for selling products below the'company-suggested prices.Brokers,without securing approval, sell products onoccasion or as to certain items both above and below the Company's suggestedprice lists.On occasion the Company has quoted prices to customers of both the brokers anddriver-salesmen.In practice, generally speaking, brokers and driver-salesmen havefurnished the products at the price quoted to customers.DeBord, one of the brokers,-on one occasion expressed strong opposition to the Company to furnishing milkproducts to the Desert Inn at the price quoted by the Company. The Company insist-ently suggested that the customer ought to be served at the price quoted in order to-secure the cuss )mer.At times the Company runs "special prices" on products. In practice, the brokers.and driver-salesmen follow the suggested special prices.Some of the brokers donot in total effect follow the suggested prices.As an-example some of the brokersance (money) due the broker. Redifer, one of the driver-salesmen, does not always,follow the suggested special price because he said it affected his commissions.In substantial practice the compensation of the brokers has largely been a com-posite of collection moneys withheld, advances charged to the broker's account anddescribed as a draw, and a "bookkeeping" accounting between the Company and the.brokers with the broker's account reflecting either a decrease balance as to his debtfor the route or an increase in balance due the Company resulting from failure ofcollections minus the draw or withholding of moneys by the broker to even out withthe cost of goods purchased from the Company and truck rental.In practice,most of the brokers up to or around March 1965, turned in all oftheir collections daily 20 and received "draws" of $75 or $90 per week from the'Company which were charged to their accounts.Around March 1965, at a timewhen the Union and the Company were arguing about the status of the brokers and,at a time when the costs of products sold and billed to the brokers was exceeding,in instances, the amount of brokers' collections turned in, the brokers were informed,that the draw was being terminated and that they should withhold the moneys thatthey needed.21Allen credibly testified to the effect that the draw was instituted because the InternalRevenue Service had indicated that if all collections were turned in daily, records-of collections could be utilized for income tax purposes.Although the withholding-of gas expenses would reveal that such collection records would not be "penny per-28 The Company bears the cost of normal breakage as to containers and related materialfor driver-salesmen if the damaged item is turned in.The lease arrangements providethat the Companymaycharge the brokers if such items are not returned.The evidence-does not reveal the practice as to charges concerning breakage to brokers.101 credit Allen's testimony to the effect that brokers' prices were adjusted when"specials"were run.Holley testified to the effect that brokers' prices were not adjusted.as to specials.Considering his testimony on direct and cross-examination on this point,I was impressed by his unsureness and unreliability on this point and discredit his testi-mony in this regard.Allen's testimony appeared sure, forthright,and truthful on this-point and is credited.OD Some brokers withheld gas expenses.Some of the brokers, but not many, withheldother moneys.91Holley,a broker,credibly testifiedthathe was told by Supervisor Myers, around'March 1965, to start withholding$90 from his collections that he normally turned in to.the Company as the$90 draw was being terminated. ALLEN MILK COMPANY299feet,"I am convinced that utilization of such records in such a manner could beproper with a reasonable estimate of gas expenses added, or actual gas expenses.added to the total of the collections to arrive at the necessary sales figures.Consider-ing Allen's testimony to the above effect and the broker witnesses'testimony to theeffect that they substantially turned in all collections,I am convinced that theevidence reveals that the brokers turned in substantially all of their collections to theCompany prior to or around March 1965. 1 also note that Allen credibly testified tothe effect that driver-salesmen were supposed to turn in all of their collections, andthat one driver-salesman habitually did not turn in all of his collections and that-such shortage was taken care of by deducting the same from his wages or commis-sions due.Route BooksThe Companyfurnishes route booksto bothdriver-salesmen and brokers.In gen-eral practiceboth driver-salesmen and brokers keep the route book as to sales andcollections.Every 2 months, old route booksare turned in and the driver-salesmenand brokersget new routebooks.Allen crediblytestified that as to a route book ofan ex-broker thatthe ex-broker had not properlyfilled out his route book.The Companymaintains sticker plates for use in running off new route books.Bothbrokers anddriver-salesmen can pull sticker plates from the files of ex-customerswho owenothing tothe brokers or Company.It is clearthat driver-salesmen cannotpull sticker plates of ex-customers who owe money to theCompany.There is noevidence that brokershave pulledsticker plates of ex-customerswho stillowe moneyon their account.It is noted,in any event,that thelease agreements provide forthe keeping of necessary records as follows:Lessee agreesthathe will procure,at his own cost, all licenses required by,any duly constituted public authority with reference to his business and that hewill pay alltaxes, including income taxes,withholding taxes, social securitytaxes, unemployment and workmen's compensation taxes or contributions, per-sonal propertytaxes, sales or use taxes,and franchise or excise taxes whichmay be assessed against Lessee,his business hereunder or as a result of hissale of theLessor's products.Lessee furtheragrees topay alldebts and liabilitiesof any kindwhatsoever incurred by him in the course or conduct of his businesshereunder and to keep adequate and proper records evidencing such paymentsand all other records or accounts as may be required by any governmentalor public authority,or as may be required from timeto time bythe Lessor.Selling of Routes by BrokersThe lease arrangements provide that:"The rights of the Lessee herein grantedshall not be assigned without the written consent of the Lessor."Thus the broker(lessee)cannot sell "his" route without the written consent of the Company.Excepting for an instance involving the broker route of Jay DeBord,there is noevidence of a broker attempting to get permission to let someone else have hisroute.After the Company had entered into a lease agreement with Jay DeBord,DeBord asked Allen for permission to cut up part of his route and to put his sonto work for 3 days a week.DeBord's son was interviewed by the Respondent, com-pleted a job application form,and commenced servicing a portion of his father's leasedroute.The Respondent negotiated with DeBord's son a compensation arrangementat the rate of $12 per day. The Respondent paid Debord's son for work by company,check and charged the amount of compensation against DeBord's bill.Broker's Full-Time Devotion to Route;Restriction onSale of Other ProductsThe lease arrangements provide that:"The lessee agrees that,during the term ofthisAgreement,he shall devote substantially full time to the marketing of the prod-ucts for which the franchise herein granted is given and shall not sell or distribute anyproducts other than those furnished by the Lessor without the Lessor'swritten con-sent."Thusthe broker(lessee)cannot sell or distribute any products other thanthose furnished by the Company without the Company's written consent.ConclusionsThe terms of the lease agreements between the Respondent and the brokers havebeen set forth in detail previously.In my opinion the agreements concerning thesale and repurchase of accounts receivable and the sale and repurchase of trucks 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDreveal that, in practical effect, no monetary value was placed on existing good willor acquisition of customers. Simply speaking, the agreements were to the' effect thatthe broker, without any monetary payment for the right to service customers, couldoperate the routes under the terms of the agreements.Under Lease Form A the Respondent guaranteed the accounts receivable sold thebroker.Such an arrangement in practical effect, is tantamount to an agreement tohave the broker collect the accounts receivable for the Respondent.Under LeaseForm B the Respondent did not guarantee the accounts receivable sold the brokerand the broker stood to lose such accounts receivable as were bad.As tosome,but not all, of thelease agreements, it appears that interest-bearingnotes were required in connection with the sale of accounts receivable and trucks.Similarly the Respondent required in some, but not all, of the lease agreements cashdownpayments in connection with the sale of accounts receivable, etc.The facts are undisputed that at the termination of some of the broker leases, someof the brokers'accountswhen balanced reflected a sum of money due the Respondent.The Respondent has attempted to collect and has collected such moneys due it fromsome of the ex-brokers.As to others the Respondent has not appeared to pursue withgreat emphasisthe collection of moneys due it. I credit Allen's statement to theeffect that such failure to push for collection moneys due was because of varioushumane considerations.22The facts reveal that the Respondent, in the control and exercise of authority overits driver-salesmen,actsin a tolerantand somewhatlenientmanner.The facts alsoreveal that Respondent has worded its remarks to its brokers as to various aspects ofthe brokers' operation in theterms of suggestions.Its suggestionsto the brokers maybe summarized in part as follows: (1) By the designated route books, the Respondentsuggeststhe route to be followed; (2) the Respondent suggests prices by its pricelistsand itsquotation of prices to customers; (3) the Respondent suggests attendance atsalesmeetings;(4) the Respondent makes suggestions as to credit; (5) the Respond-ent suggestscollection emphasis (Respondent's agent rides with the broker on occa-sion); (6) the Respondent, by initiallytrainingthe brokerin anemployee status,suggestsconformance to the Respondent's method of operation; (7) the Respondent,by providing necessary forms, suggests usage of the same; and (8) the Respondentsuggestsacquisition of customers at reduced prices.The instantcase,likemany cases involving the question of whether individualsdesignatedas "brokers," "independentcontractors," or others are employees withinthe meaningof the Act, has indicia pointing both toward "employee status" and to"independent contractor" status.The determination of the status of the disputedbrokers in thiscaseultimately depends on whether the totality of the evidence revealsthat the Respondent controls the method of work of the brokers.The Respondent would contend that its involvement in the brokers' operation wasmerely that of suggestion or cooperationThe Respondent contends that the leaseagreementscontain a paragraph which reads as follows:Lessor shall exercise no control over Lessee of the manner in which he dis-tributes and sells his milkproducts.Lessor shall not establish days of work,starting times, or hours of work. Lessee may charge prices for Lessor's productsas he see fit.The Respondent would contend that the forementioned paragraph reveals that thebrokers, in affect, have complete freedom from control by the Respondent.The General Counsel and the Charging Party contend that the overall evidence asto the lease agreements and practices as regards the brokers reveal Respondent's con-trol of the brokers as employees. In this regard the manner in which the lease agree-mentsmay be terminated has a bearing on the meaning of the brokers' operationsof the routes.In the Lease Form A arrangements the Respondent, by virtue of the terminationrights therein (30 days' notice), could terminate the agreement with the broker andimmediatelyhave the right to accompany the lessee along said route and take fullcontrol of all route books and money.23 In the Lease Form B arrangements the221am convinced fromall of the evidence that Respondent has operated its plant andconducteditself toward both driver-salesmen and brokers in a relatively lenient manner.I creditAllen's testimony to the effect indicated becauseof his demeanoras a forthrightand truthful witness whiletestifying to this effect.23 SeeLease Form A Agreementunder sectionentitled"The Initial BargainingContractand the Initial Lease Arrangements." ALLEN MILK COMPANY301Respondent, by virtue of the termination rights therein (30 days' notice before theend of the agreement), could terminate the agreement with the broker and immedi-ately have the right to accompany the lessee along said route and take full controlof all route books and money In the Lease Form B agreement, the Respondentcould terminate the agreement at any time for failure of the broker to serve cus-tomers properly and for other stated reasons 24Considering the facts as a whole, I am convinced that the Respondent's extensiveuse of suggestions coupled with the power of practical instantano ous termination ofthe leases reveal, in fact, that Respondent exercised control over the work of thebrokersThat Respondent intended that its suggestions be considered as direction byitwhen it so desired is illustrated by Respondent's insistent suggi stion to Debord toservice the Desert Inn at a lower price for the products than Debord told Respondenthe thought was proper I am convinced from all the facts that Respondent exercisescontrol over and directs the working of the brokers as employees 25 Thus the brokersor lease drivers of the Respondent are driver salesmen and employees within the mean-ing of the certified appropriate unit and the Act I so conclude and findAccordingly, the Respondent, by its actions on November 10, 1964, and thereafter,in refusing to bargain concerning the brokers as employees in the appropriate bargain-ing unit has violated Section 8(a) (1) and (5) of the Act I so conclude and findIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent seL forth in section III, above, occurring in connection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerceV THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it will berecommended that Respondent cease and desist therefrom, and takf certain affirmativeaction to effectuate the policies of the ActIt has been found that the Respondent has refused to bargain collectively with theUnion as the exclusive representative of the employees in the appropriate unitItwill, therefore, be recommended that the Respondent, on request, bargain collectivelywith the Union as such representative, and in the event that an understanding isreached, embody such understanding in a signed agreementThe Charging Party requests a remedy placing the brokers under the terms and con-ditions of the current collective bargaining agreement with full retroactivity of allsuch rightsWhile it may appear that this might, to a substantial degree, be accom-plished, the differences, although not necessarily substantial, as to compensation underthe various arrangements present problems which would be best solved by the partiespursuant to a standard bargaining order in the compliance stage of this proceedingUpon the basis of the foregoing findings of fact, and upon the i ntire record in thecase, I make the followingCONCLUSIONS OF LAW1Dairy, Bakery and Food Workers Union, Local 379, Retail, Wholesale andDepartment Store Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act2Allen Milk Companyis anemployerengaged in commercewithin themeaningof Section 2(6) and (7) of the Act3(a)All productionand maintenanceemployees and driver-salesmen at theAllen Milk Company's plant, excludingallmanagers,owners, dairy store employees,and all guards, professional employees, and supervisors as defined in the Act, con-stitute a unit appropuate for the purpose of collectivebargainingwithinthe meaningof Section 9(b) of the Act21 See Lease Form B Agreement under section entitled"The Initial Bargaining Contractand the Initial Lease Arrangements "115Site Ott Company of Missouri,187 NLRB 1274,I have considered all of the cages citedby the parties and am persuaded that the Board s Decision in the case cited heiein setsforth the applicable piinclple for this case 302DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Allen Milk Company's lease drivers (brokers) are driver-salesmen and employ-ees within the meaning of the certified appropriate unit and the Act.4.Dairy, Bakery and Food Workers Union, Local 379, Retail, Wholesale andDepartment Store Union, AFL-CIO, has been since duly 28, 1961, was on Novem-ber 10, 1964, and at all times since has been the exclusive representative of all employ-ees in the aforesaid appropriate unit for the purpose of collective bargaining withinthe meaning of the Act.5.By refusing on November 10, 1964, and thereafter, to bargain collectively withthe above-named Union as to the terms and conditions of employment of the brokers.or lease drivers, the Respondent has engaged in unfair labor practices within the mean-ing of Section 8(a) (5) and (1) of the Act.6..By the foregoing, the Respondent has interfered with, restrained, and coerced its,employees in the exercise of the rights guaranteed in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusionsof law and on theentire record in this case, I recommend that Respondent, Allen Milk Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Dairy, Bakery and Food Workers Union,Local 379, Retail, Wholesale and Department Store Union, AFL-CIO, as the exclu-sive representative of all its employees in the appropriate unit with respect to the rates.of pay, wages, hours of employment, and other terms and conditions of employment.The appropriate unit is:All production and maintenance employees and driver-salesmen at the Allen Milk Company's plant, excluding all managers, owners, dairystore employees, and all guards, professional employees, and supervisors as defined'in the Act.Allen Milk Company's lease drivers (brokers) are driver-salesmen and'employees within the meaning of the certified appropriate unit and the Act.(b) In any like or related manner interfering with, restraining, or coercing employ-ees in theexercise of their rights guaranteedin Section7 of the Act except to theextent that such rights may be affected by an agreement requiring membership in a.labor organization as a condition of employment, as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959-2.Take the following affirmative actions which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively with Dairy, Bakery and Food WorkersUnion, Local 379, Retail, Wholesale and Department Store Union, AFL-CIO, as theexclusive representative of all the employees in the appropriatebargaining unit, andembody any understanding reached in a signed contract.(b) Post at its plant in Columbus, Ohio, copies of the attached notice marked"Appendix." 26Copies of said notice, to be furnished by the Regional Director forRegion9, shall, after being signed by an authorized representative of the Respondent,be posted by the Respondent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 9, in writing, within 20 days from thereceipt of this Recommended Order, what steps the Respondenthas takento complyherewith.27w In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"a Recommended Order of a TrialExaminer"in the notice.In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decisionand Order."271n the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,in writing,within 10 days from.the date of this Order,what steps the Respondent has taken to comply herewith. S. CALIF. DISTRICT COUNCIL OF HOD CARRIERS, ET AL.303..APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Dairy, Bakery and Food'Workers Union, Local 379, Retail, Wholesale, and Department Store Union,AFL-CIO, as the exclusive representative of all our employees in the appropriate-unit described below.WE WILL NOT in any like or related manner interfere with, restrain, or coerce:employees in the exercise of their rights guaranteed in Section 7 of the Act exceptto the extent that such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as authorized in Sec-tion 8(a)(3) of the Act, as modified by the Labor-Management Reporting and:Disclosure Act of 1959.WE WILL bargain collectively, upon request, with the Dairy, Bakery and FoodWorkers Union, Local 379, Retail, Wholesale and Department Store Union,.AFL-CIO, as the exclusive bargaining representative of all our employees in theappropriate unit described below with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, and, if an agree-ment is reached, embody such understanding in a signed contract.The appropriate unit is:All production and maintenance employees and driver-salesmen at the.-Allen Milk Company's plant, excluding all managers, owners, dairy storeemployees, and all guards, professional employees, and supervisors as.defined in the Act.AllenMilk Company's lease drivers (brokers) aredriver-salesmen and employees within the meaning of the certified appro-priate unit and the Act.ALLEN MILK COMPANY,Employer.Dated-------------------By------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting—and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, Room 2023—Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No. 684-3627.-Southern California District Council of Hod Carriers and:Laborers,and Gunite Workers Local No.345 and Its Representative,Mr. Frank Saver,Secretary-Treasurer[Swimming PoorGunite Contractors Group and all of itsMembers]andGoldingand Jones,Inc., for the Association and all its Members.Cases:Nos. 21-CB-1938 and 21-CC-541.April 21,1966SUPPLEMENTAL DECISION AND ORDEROn October 8, 1963, the Board issued a Decision and Order in the-above-entitled proceeding," finding that the Respondents had violatedSection 8(b) (4) (ii) (A) and (3) of the National Labor Relations,Act, as amended.The Board initially found that paragraphs IB andi 144 NLRB978, Members Fanning and Jenkinsnot participating.158NLRB No. 28.